     Case: 3:20-cv-00079-NBB-JMV Doc #: 68 Filed: 04/21/21 1 of 1 PageID #: 458




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

WILLIE J. HARRIS                                                                    PLAINTIFF

v.                                                                     No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                           DEFENDANTS


                                        FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the motions by the defendants

for summary judgment are GRANTED, and the instant case is DISMISSED without prejudice for

failure to exhaust administrative remedies.

       SO ORDERED, this, the 21st day of April, 2021.


                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS
                                                    SENIOR U. S. DISTRICT JUDGE
